IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-20596
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LATRICE ROMAR,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-102-1
                       - - - - - - - - - -

                           February 10, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Latrice R. Romar appeals the sentence imposed after she

pleaded guilty to conspiracy to possess with intent to distribute

cocaine base.    Although the district court departed below the

range recommended by the United States Sentencing Guidelines in

imposing sentence, Romar argues that the court erred in refusing

to sentence her to lower than the statutory minimum based upon

her argument of “sentencing entrapment.”       We find that the

district court did not err in calculating the drug quantity


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-20596
                                -2-

involved in the offense.   See United States v. Tremelling, 43

F.3d 148, 150-151 (5th Cir. 1995).

     AFFIRMED.